~ORNEY           GBINERAL
                     OF     TEXAS




Honorable R. V. Rayford
County Auditor
Rusk County
Renderson, Texas
Dear Sir:             Opinion No. o-7187
                      Re: In a Special Election held to deter-
                           mine whether or notan Independent
                           or Common School District shall an-
                           nex themselves to a Junior College
                           District, the electton expense-.shall
                           be borne by whom? Also, who pays
                           the election expense when two or
                           more Common or Independent~School
                           Districts seek to consolidate?
        We have your letter of June 19, 1946, requesting our
opinion on the following questions:
        "In a Special Election held to determine whether
    or not an Independent or Common School District shall
    annex themselves to a Junior College District, please
    advise me who pays the cost of the Election (Advertis-
    ing, SupplIes, Juages and Clerks), the County, the
    School Di.strictsand or the Junior College District?
        “Also, who pays the cost of Elections when two
    or more Cominonor Independent School Districts seek
    to consolidate?"
        In response to your first question, your attention Is
directed to Section 21 of Article 2815h, Vernon's Annotated
Civil Statutes, which sets out the procedure for annexation of
a District to a Junior College District.
        "An Independent School District, or districts,
    a comnionschool district or districts, may be annexed
    to a Junior College District for Junior College pur-
    poses only, by an electton as provided In Section 2
    hereof, upon petition of five per cent of the property
    tax-paying voters in such district or districts seek-
    ing to be annexed, provided further that such annexa-
    tion shall have been previously approved ~bg the Board
    of Trustees of the Junior College Dlstrlct and provided
Hon. R. V. Ragford, page 2         O-7187



    further that election for such annexation shall
    be called and the results canvassed and declared
    by the County Board of Education or the County
    Commissioners' Court of the county, In case there
    is no County Board of Education, provided further
    that the territory Included in such annexed district
    shall thereby assume Its share of any outstanding
    bonded indebtedness of the Junior College District,
    in proportion to the assessed valuation within the
    said district, and shall also become liable for
    taxes for maintaining the Junior College."
        Section 2, Article 2815h, V.A.C.S., referred to Ln
the above statute, provides the method of petition for electlon.
       "When It Is proposed to establish a Junior
   College District as above provided, a petition
   praying for an election therefor, signed by not
   less than five per cent of the qualified tax-
   paying voters of the proposed territory shall
   be presented to the Board of Education of the
   district or city. It shall thereupon become the
   duty of the Board so petitioned to pass upon the
   legality of the petltion and the genuineness of
   the same. It shall then be the duty of the Board
   to forward the petition to the State Board of
   Education."
        Article 2746, V.A.C.S., relates only to elections held
for the purpose of electing trustees. We are unable to find
any authorities authorizing the Commissioners' Court to pay
for elections of this kind out of the general fund of the
County. It is apparent that the Legislature, in passing Art.
2746b, Revised Civil Statutes, enacted in 1935, intended to
cover such expenses from the available maintenance fund be-
longing to the District holding the election.
       Article 2746b, V.A.C.S., provides as follows:
       "All expenses incurred in connection with or
   incidental to any school district election in con-
   nection with the public school within such school
   district shall be paid out of the available mainten-
   ance fund belonging to such dlstrlct for the fiscal
   year during which such election is held,,or out of
   funds accruing to said district for the next ensuing
   fiscal year; provided, however, that the payment of
   any such expenses out,of the funds accrued or to
   accrue to such school district for the fiscal year
   after the year in which such election is held shall
Hon. R. V. Rayford, page 3         o-7187



    be authorized by the county superintendent rior t'o
    the holding of such election. Acts 1935, 4$th Leg.,
    P. 135, ch. 55, 8 3.”
        It is, therefore, the opinion of this department that
the expense which was incurred as a result of'the ~electlon
which you mentton should be paid out of the available main-
tenance fund of the respective district holding the election.
        In response to your second question as to who pay&the
cost of elections when two or more Common or Independent School
Districts seek,to consolidate, your attention is called to Art.
2806, V.A.C.S., which authorizes elections for consolidation
of certain school districts.                      .~
        Articles 2746, 2746a and 2746b, V.A.C.S., are devbted
to school districtielections and expenses incident thereto.
ArtLcle 2746, supra, states "such expense shall be paid out ~of
the local funds of the school district where the election was
held."
        It is the opinion of this department that all election
expenses incurred by school districts must be paid out of the
available maintenance fund belonging to the school district
or districts or the local funds of the school district or
districts where the electlon was held as authorized by said
statute.
                                   Yours very truly,
                                ATTORNEYGENERAL   OF TEXAS


                                   By SD. P. Watts
                                        W. P. Watts,
                                          Assistant.

WPW:rt:wc
APPROVED JULY 5, 1946
a/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEYGENERAL
Approved Opinion Committee By s/GWB Chairman